DETAILED ACTION
1.	Claims 1, 5-8, 12-15, 18-19, 21, 23, 25, 27, and 32-36 have been presented for examination. 
	Claims 2-4, 9-11, 16-17, 20, 22, 24, 26, and 28-31 have been cancelled. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 6/3/21 have been fully considered but they are not persuasive. 
i)	Applicant's argue that the Lowell does not disclose the amended claim limitations. However the Examiner notes that Khan recites the amended feature as mapped below. Specifically Khan teaches distinct virtual network interface cards whereby if one is used the other would be bypassed. In addition the network interface cards themselves are already a bypass since they are not present on the server or host side but rather are connected to a separate offload engine, see Figure 2 elements 101, 202, and 202b, d, e, and g. Therefore the prior art rejection is MAINTAINED.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claim(s) 1, 5-8, 12-15, 18-19, 21, 23, 25, 27, and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lowell U.S. Patent Publication No. 2005/0076155 in view of Khan et al. U.S. Patent No. 9733980 further in view of Belay U.S. Patent Publication No. 2010/0250824.

Regarding Claim 1: Lowell discloses A method, comprising: 
identifying a virtual function I/O device associated with a virtual machine; (Lowell. Paragraph 23-29) 
creating an emulated input/output (I/O) device corresponding to the virtual function I/O device; (Lowell, 
Paragraph 4, “In those other systems, the driver in the OS attempts to perform I/O as if that driver controlled the I/O device, but the VMM intercepts those attempts and instead performs the I/O on that driver's behalf, using the VMM device driver.  I/O performed in this manner is called "emulated I/O." When interrupts from an I/O device occur, interrupt handlers in the VMM drivers get control first.  They process the interrupt, and then, as needed, deliver the interrupt to the appropriate handler among the OS's device drivers.”)
substituting(Lowell. Paragraph 3, to maintain the illusion alludes to the transparent substitution.)
intercepting, by a processing device of the first host computer system, a virtual machine call to the virtual
function I/O device; (Lowell. Paragraph 23-29) 
processing the intercepted virtual machine call using the emulated I/O device; (Lowell. Paragraph 23-29) disassociating the virtual function I/O device from the virtual machine. (Lowell. Paragraph 23-29)
Lowell does not explicitly recite identifying a physical I/O device of a first host computer system, identifying a virtual function I/O device of the plurality of virtual function I/O devices, wherein the virtual function I/O device is associated with a virtual machine running on the first host computer system;
and wherein the virtual function I/O device implements a virtual network interface card that bypasses virtual networking implemented by the first host computer system;
substituting, without reconfiguring the virtual machine,
copying, from the first computer system to a second host computer system, a plurality of memory pages associated with the virtual machine; responsive to stopping the virtual machine at the first host computer system, 
	However Khan recites identifying a physical I/O device of a first host computer system, identifying a virtual function I/O device of the plurality of virtual function I/O devices, wherein the virtual function I/O device is associated with a virtual machine running on the first host computer system; (Khan. Figure 1A, Column 5, Lines 59 – Column 6, Line 20, whereby the reference recites a plurality of virtual machines, A-C which are each associated with a respective distinct and exclusive task such as A representing certain types of processors, B representing network controllers, and C representing network controllers and interfaces)
and wherein the virtual function I/O device implements a virtual network interface card that bypasses virtual networking implemented by the first host computer system; (Khan. Column 6, 4-20, “Virtual machine B 101(b) may be in communication with a virtual network interface controller (NIC) B 202(b) via data path B 201(b).  Virtual NIC B 202(b) may be configured to perform network operations such as sending and receiving packets.  Virtual NIC B 202(b) may be in communication with a network interface B 202(d) via an internal bus 202(c).  Network interface B 202(d) may be any suitable interface to a computer network.  In one example, network interface B 202(d) may be a physical Ethernet port.” Figure 2, elements 202(b, d, e, and g show distinct virtual network interface cards whereby if one is used the other would be bypassed. In addition the network interface cards themselves are already a bypass since they are not present on the server or host side but rather are connected to a separate offload engine, see Figure 2 elements 101, 202, and 202b, d, e, and g.)
substituting, without reconfiguring the virtual machine, (Khan. Column 9, Line 55- Column 10, Line 3. Copying information over is not reconfiguring.)
copying, from the first computer system to a second host computer system, a plurality of memory pages associated with the virtual machine; responsive to stopping the virtual machine at the first host computer system, copying a virtual processor state (Khan. Figure 4, element 413) from the first computer system to the second host computer system, re-starting the virtual machine at the second host computer system; (Khan. Column 13-14 and Figures 8-9, specifically steps 801-804 and 901-904)
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to utilize the migrating of Khan for the emulation in Lowell since “Virtual machines can allow multiple guest operating systems (guest OSes) to run within a single physical machine.  Running computing tasks as virtual machines can allow improved utilization of computing resources and can facilitate the transfer of computing tasks between computers.” (Khan, Column 1, Lines 15-21)
Lowell and Khan do not explicitly recite wherein the physical I/O device is represented by a plurality of virtual function I/O devices appearing in a configuration address space of the first host computer system.
However Belay recites wherein the physical I/O device is represented by a plurality of virtual function I/O devices appearing in a configuration address space of the first host computer system. (Belay. [0003] When the host computer includes a Memory Management Unit (MMU) as part of its hardware architecture, the virtualization software, for example, the hypervisor, is able to provide device drivers of a VM's gust operating system (OS) mappings between the VM's virtual addresses used by the device drivers of the guest OS to transmit instructions to devices through memory mapped I/O techniques and machine addresses of the host computer that have been mapped to I/O control registers within the corresponding physical devices.  These MMU mappings enable the device drivers of a guest OS to transmit device instructions directly to their corresponding physical devices by writing such instructions into addresses of the VM's own virtual address space that have been allocated to the physical device through memory mapped I/O.”)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to utilize the mapping of addresses in Belay with the stopping/migrating/restarting of Khan for the emulation in Lowell since this would allow for memory management and load balancing. (Belay. Paragraph 1-3)

wherein the virtual function I/O device is provided by a network interface card, and wherein a single network port is shared by two or more virtual function I/O devices. (Khan. Figure 11.) See motivation for claim 1.

Regarding Claim 5: Lowell discloses The method of claim 1, wherein intercepting the virtual machine calls comprises re-mapping, to a hypervisor memory buffer, a memory address associated with the virtual function I/O device. (Lowell. Paragraph 32-44)

Regarding Claim 6: Lowell and Khan do not explicitly recite however Belay recites The method of claim 1, wherein the virtual function I/O device is provided by a single root I/O virtualization (SR-IOV) device. (Belay. Paragraph 2)
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to utilize SR-IOV of Belay for the virtual device of Lowell and Khan since “Single Root I/O Virtualization (SR-IOV) enables multiple VM’s on a single host computer to share resources…” (Belay. Paragraph 2)

Regarding Claim 7: Lowell discloses The method of claim 1, further comprising: copying an execution state of the virtual machine to the second host computer system. (Lowell. Paragraph 24-27)

Regarding Claim 8: See rejection for claim 1.

Regarding Claim 12: Lowell and Khan do not explicitly recite however Belay recites The host computer system of claim 8, wherein the virtual function I/O device is provided by a single root I/O virtualization (SR-IOV) device. (Belay. Paragraph 2)
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to utilize SR-IOV of Belay for the virtual device of Lowell and Khan since “Single Root I/O Virtualization (SR-IOV) enables multiple VM’s on a single host computer to share resources…” (Belay. Paragraph 2)

Regarding Claim 13: Lowell discloses The host computer system of claim 8, wherein the processing device is further to: copy an execution state of the virtual machine to the peer host computer system. (Lowell. Paragraph 24-27)

Regarding Claim 14: See rejection for claim 1.

Regarding Claim 15: Lowell discloses The computer-readable non-transitory storage medium of claim 14, further comprising executable instructions to cause the processing device to: stop the virtual machine at the first host (Lowell. Paragraph 23-30, 45, and 49)

Regarding Claim 18: Lowell discloses The computer-readable non-transitory storage medium of claim 14, wherein intercepting the virtual machine calls comprises re-mapping, to a hypervisor memory buffer, a memory address associated with the virtual function I/O device. (Lowell. Paragraph 32-44)

Regarding Claim 19: Lowell and Khan do not explicitly recite however Belay recites The computer-readable non-transitory storage medium of claim 14, wherein the virtual function I/O device is provided by a single root I/O virtualization (SR-IOV) device. (Belay. Paragraph 2)
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to utilize SR-IOV of Belay for the virtual device of Lowell and Khan since “Single Root I/O Virtualization (SR-IOV) enables multiple VM’s on a single host computer to share resources…” (Belay. Paragraph 2)

Regarding Claim 21: Lowell and Khan do not explicitly recite however Belay recites The method of claim 1, further comprising: causing the virtual machine to use the virtual function I/O device in a pass- through mode. (Belay. Paragraph 3-4) See motivation for claim 1. 

Regarding Claim 23: Lowell and Khan do not explicitly recite however Belay recites The host computer system of claim 8, wherein the processing device is further to: causing the virtual machine to use the virtual function I/O device in a pass- through mode. (Belay. Paragraph 3-4) See motivation for claim 1. 

Regarding Claim 25: Lowell and Khan do not explicitly recite however Belay recites The computer-readable non-transitory storage medium of claim 14, further comprising executable instructions causing the processing device to: causing the virtual machine to use the virtual function I/O device in a pass- through mode. (Belay. Paragraph 3-4) See motivation for claim 1. 

Regarding Claim 27: Lowell does not recite however Khan recites The method of claim 1, wherein re-starting the virtual machine at the second host computer system, further comprises: responsive to detecting a page fault caused by an attempted access by the virtual machine to a memory page that has not yet been copied to the second computer system, copying contents of the memory page from the first host computer system to the second host computer system. (Khan. Figure 4-5. Column 9, Lines 27-37 and Column 10, 13-23) 
See motivation for claim 1.

Regarding Claim 32: Lowell does not recite however Khan recites The method of claim 1, wherein the virtual function I/O device is exclusively associated with a virtual machine. (Khan. Column 6, 4-20, “Virtual machine B 101(b) may be in communication with a virtual network interface controller (NIC) B 202(b) via data path B 201(b).  Virtual NIC B 202(b) may be configured to perform network operations such as sending and receiving packets.  Virtual NIC B 202(b) may be in communication with a network interface B 202(d) via an internal bus 202(c).  Network interface B 202(d) may be any suitable interface to a computer network.  In one example, network interface B 202(d) may be a physical Ethernet port.” Figure 2, elements 202(b, d, e, and g) show distinct virtual network interface cards which denotes exclusive association.)
See motivation for claim 1.

Regarding Claim 33: Lowell and Khan do not recite however Belay recites The host computer system of claim 8, wherein intercepting the virtual machine calls comprises re-mapping, to a hypervisor memory buffer, a memory address associated with the virtual function I/O device. (Belay. [0003] When the host computer includes a Memory Management Unit (MMU) as part of its hardware architecture, the virtualization software, for example, the hypervisor, is able to provide device drivers of a VM's gust operating system (OS) mappings between the VM's virtual addresses used by the device drivers of the guest OS to transmit instructions to devices through memory mapped I/O techniques and machine addresses of the host computer that have been mapped to I/O control registers within the corresponding physical devices.  These MMU mappings enable the device drivers of a guest OS to transmit device instructions directly to their corresponding physical devices by writing such instructions into addresses of the VM's own virtual address space that have been allocated to the physical device through memory mapped I/O.”)
See motivation for claim 1.

Regarding Claim 34: Lowell does not recite however Khan recites The host computer system of claim 8, wherein re-starting the virtual machine at the second host computer system further comprises: responsive to detecting a page fault caused by an attempted access by the virtual machine to a memory page that has not yet been copied to the second computer system, copying contents of the memory page from the first host computer system to the second host computer system. (Khan. Figure 4-5. Column 9, Lines 27-37 and Column 10, 13-23) 
See motivation for claim 1.

Regarding Claim 35: Lowell does not recite however Khan recites The host computer system of claim 8, wherein the virtual function I/O device is exclusively associated with a virtual machine. (Khan. Column 6, 4-20, “Virtual machine B 101(b) may be in communication with a virtual network interface controller (NIC) B 202(b) via data path B 201(b).  Virtual NIC B 202(b) may be configured to perform network operations such as sending and receiving packets.  Virtual NIC B 202(b) may be in communication with a network interface B 202(d) via an internal bus 202(c).  Network interface B 202(d) may be any suitable interface to a computer network.  In one example, network interface B 202(d) may be a physical Ethernet port.” Figure 2, elements 202(b, d, e, and g) show distinct virtual network interface cards which denotes exclusive association.)
See motivation for claim 1.

Regarding Claim 36: Lowell does not recite however Khan recites The computer-readable non-transitory storage medium of claim 14, wherein re-starting the virtual machine at the second host computer system further comprises: responsive to detecting a page fault caused by an attempted access by the virtual machine to a memory page that has not yet been copied to the second computer system, copying contents of the memory page from the first host computer system to the second host computer system. (Khan. Figure 4-5. Column 9, Lines 27-37 and Column 10, 13-23) 
See motivation for claim 1.


Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	i)	Li et al. U.S. Patent Publication No. 2012/0110237, Figures 3-4.

6.	All Claims are rejected.		

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more 
SAA



August 28, 2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128